Friedlander Org., LLC v Ayorinde (2014 NY Slip Op 05509)
Friedlander Org., LLC v Ayorinde
2014 NY Slip Op 05509
Decided on July 30, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 30, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
CHERYL E. CHAMBERS
PLUMMER E. LOTT
COLLEEN D. DUFFY, JJ.


2013-02020
2013-05162
 (Index No. 23081/08)

[*1]Friedlander Organization, LLC, plaintiff-respondent,
vAkintayo Abimbola Ayorinde, et al., defendants- respondents, Ken Hansen, appellant, et al., defendants.
Craig T. Bumgarner, Carmel, N.Y., for appellant.
Law Offices of Steven Cohn, P.C., Carle Place, N.Y. (Susan E. Dantzig of counsel), for plaintiff-respondent.
Furman Kornfeld & Brennan LLP, New York, N.Y. (R. Evon Idahosa and Lynn M. Dukette of counsel), for defendants-respondents.
DECISION & ORDER
In an action, inter alia, to recover damages for breach of an escrow agreement, the defendant Ken Hansen appeals from (1) an order of the Supreme Court, Nassau County (Feinman, J.), dated December 11, 2012, which denied his motion pursuant to CPLR 5015(a)(1) to vacate so much of a judgment of the same court dated August 7, 2012, as was entered against him upon his failure to appear or answer the complaint, and (2) an order of the same court dated March 18, 2013, which denied his motion, denominated as one for leave to reargue, but which was, in actuality, one for leave to reargue and renew his prior motion pursuant to CPLR 5015(a)(1) to vacate so much of the judgment dated August 7, 2012, as was entered against him upon his failure to appear or answer the complaint.
ORDERED that the order dated December 11, 2012, is affirmed; and it is further,
ORDERED that the appeal from so much of the order dated March 18, 2013, as denied that branch of the motion of the defendant Ken Hansen which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order dated March 18, 2013, is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the respondents appearing separately and filing separate briefs.
The Supreme Court providently exercised its discretion in denying the motion of the defendant Ken Hansen pursuant to CPLR 5015(a)(1) to vacate so much of a judgment dated August 7, 2012, as was entered against him upon his failure to appear or answer the complaint. The plaintiff served process upon Hansen pursuant to CPLR 308(2) by the delivery of a summons and complaint [*2]to Hansen's wife at the couple's residence, and by mailing a copy of that process. Hansen failed to appear or answer the complaint, and a judgment was entered against him upon his default.
To obtain vacatur of a default judgment under CPLR 5015(a)(1), the moving party must demonstrate both a reasonable excuse for the default and a potentially meritorious defense (see Matter of Rockland Bakery, Inc. v B.M. Baking Co., Inc., 83 AD3d 1080, 1082; Liotta v Mattone, 71 AD3d 741, 741; Strauss v R & K Envtl., 66 AD3d 766, 767). Here, Hansen failed to demonstrate a reasonable excuse for his default (see Koyenov v Twin-D Transp., Inc., 33 AD3d 967; Town House St., LLC v New Fellowship Full Gospel Baptist Church, Inc., 29 AD3d 893). Accordingly, the Supreme Court properly denied Hansen's motion on that ground (see Wunsch v Cerwinski, 36 AD3d 612).
The Supreme Court also properly denied that branch of Hansen's separate motion which was for leave to renew (see CPLR 2221[e][3]; Semenov v Semenov, 98 AD3d 962, 963; Wunsch v Cerwinski, 36 AD3d 612).
SKELOS, J.P., CHAMBERS, LOTT and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court